442 So.2d 1061 (1983)
SOUTHERN WINE & SPIRITS, INC., & Chubb Group of Insurance Companies, Appellants,
v.
Felipe HERNANDEZ and the Division of Workers' Compensation, Appellees.
No. AS-181.
District Court of Appeal of Florida, First District.
December 16, 1983.
H. Jack Miller, of Miller, Hodges & Kagan, Miami, for appellants.
Osvaldo N. Soto, Miami, for appellees.
PER CURIAM.
Appellants seek review of a workers' compensation order by which the deputy commissioner awarded compensation benefits and further reserved jurisdiction to determine "unresolved issues" including entitlement to payment of various medical bills. The order does not resolve all matured issues in controversy, and is therefore an interlocutory order not presently reviewable by appeal. See Sheffield Steel Products v. Tripp, 433 So.2d 46 (Fla. 1st DCA 1983); Mills Electrical Contractors v. Marthens, 417 So.2d 700 (Fla. 1st DCA 1982); Town of Palm Beach v. Watts, 426 So.2d 1312 (Fla. 1st DCA 1983); The Wash House v. Tucker, 413 So.2d 813 (Fla. 1st DCA 1982).
The appeal is sua sponte dismissed. Such dismissal shall not preclude subsequent review upon appeal from a final order.
WENTWORTH, NIMMONS and ZEHMER, JJ., concur.